On Motion to Dismiss Appeal.
The opinion of the court was delivered by
McEneey, J.
The appellants obtained two orders of appeal in open court from the judgment — one to the Circuit Court of Appeals and the other to this court.
They were applied for and obtained at the same time. The appeal to the Circuit Court of Appeals was prosecuted and dismissed for want of jurisdiction, after which this appeal was prosecuted.
The first appeal prosecuted was a nullity, and the second valid and legal. It was in force and could be prosecuted in accordance with the order granting it. Because the other order obtained at the same time for an appeal was null and void it could not affect the order of appeal made returnable to this court.
The motion to dismiss the appeal is therefore denied. '